OPINION. Rice, Judge: Section 23 (x) of the Internal Revenue Code provides for the deduction of medical expenses “paid during the taxable year, not compensated for by insurance or otherwise, for medical care of * * * a dependent specified in section 25 (b) (3) * * It is the contention of each of the petitioners that their mother was a dependent during the years in issue, and that the proportionate share of the medical expenses paid by each on her behalf is, therefore, deductible on their respective returns. However, though their mother may have been dependent on them, collectively, for her support, she does not come within the statutory definition of a dependent to which we are referred by section 23 (x). Thus section 25 (b) (3) provides that a mother may be termed a dependent if “over half of * * * [her] support, for tlie calendar year in which the taxable year of the taxpayer begins, was received from the taxpayer * * No one of the petitioners contributed, by himself, more than half of the support of their mother. They apportioned the burden of her medical expenses equally among themselves, and no evidence was introduced to show that any of the petitioners had made additional contributions toward her support during the years in issue. Therefore, for the purpose of this deduction, she does not qualify as the dependent of any of them. Unfortunately, the Code makes no provision for the deduction of expenses incurred in the support of one’s parent when such expenses are borne in exactly equal amounts by the children. This is true even though the entire support of the parent was received from the children. Decisions will be entered for the respondent.